Motion referred to the court that rendered the decision. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ. Motion by appellant for reargument to a stated limited extent granted with respect to costs and disbursements and, on such reargument, the decision of this court handed down April 30, 1956, is amended by striking from the decretal paragraph the words and figure “ with $10 costs and disbursements ” and by substituting therefor the words “ without costs ”. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ. [See 1 A D 2d 981.]